                                                        United States District Court
                                                        Central District of California


 UNITED STATES OF AMERICA vs.                                                Docket No.            ED CR 17-00275-ODW

 Defendant           William Curtis Floyd, III                               Social Security No. 7         9   6   2
 akas:                                                                       (Last 4 digits)

                                          JUDGMENT AND PROBATION/COMMITMENT ORDER

                                                                                                                   MONTH   DAY   YEAR
            In the presence of the attorney for the government, the defendant appeared in person on this date.      Nov.    26   2018

  COUNSEL                                                                 Kay K Otani,DFPD
                                                                            (Name of Counsel)

    PLEA             X GUILTY, and the court being satisfied that there is a factual basis for the plea.          NOLO            NOT
                                                                                                               CONTENDERE        GUILTY
  FINDING  There being a finding/verdict of GUILTY, defendant has been convicted as charged of the offense(s) of:
          Count 1: 18:2114(a): Armed Robbery of Property of the United States
JUDGMENT The Court asked whether there was any reason why judgment should not be pronounced. Because no sufficient cause to the
AND PROB/ contrary was shown, or appeared to the Court, the Court adjudged the defendant guilty as charged and convicted and ordered that:
  COMM    Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant is hereby committed to the
  ORDER   custody of the Bureau of Prisons to be imprisoned for a term of:

                     24 months on Count 1 of the Indictment.

It is ordered that the defendant shall pay to the United States a special assessment of $100, which is due
immediately. Any unpaid balance shall be due during the period of imprisonment, at the rate of not less than $25
per quarter, and pursuant to the Bureau of Prisons' Inmate Financial Responsibility Program.


It is ordered that the defendant shall pay restitution in the total amount of $1,127.05 pursuant to 18 U.S.C. §
3663A.


The amount of restitution ordered shall be paid as follows:


Victim                                                   Amount
A Unique Mailing Store                                   $1,127.05
Restitution shall be due during the period of imprisonment, at the rate of not less than $25 per quarter, and
pursuant to the Bureau of Prisons' Inmate Financial Responsibility Program. If any amount of the restitution
remains unpaid after release from custody, nominal monthly payments of at least 10 percent of defendant's
gross monthly income but not less than $50, whichever is greater, shall be made during the period of
supervised release and shall begin 30 days after the commencement of supervision.

CR-104 (wpd 10/18)                                JUDGMENT & PROBATION/COMMITMENT ORDER                                                 Page 1
 USA vs.     William Curtis Floyd, III                               Docket No.:   ED CR 17-00275-ODW

Pursuant to 18 U.S.C. § 3612(f)(3)(A), interest on the restitution ordered is waived.



The defendant shall comply with General Order No. 01-05.



Pursuant to Guideline § 5E1.2(a), all fines are waived as the Court finds that the defendant has established an
inability to pay any fine.

Upon release from imprisonment, the defendant shall be placed on supervised release for a term of 4 years under
the following terms and conditions:


              1. The defendant shall comply with the rules and regulations of the United States Probation & Pretrial
                 Services Office, General Order 05-02, with the exception of Special Conditions 5, 6, and 14 of that
                 order, and General Order 01-05, including the three special conditions delineated therein.


              2.     The defendant shall refrain from any unlawful use of a controlled substance. The defendant shall
                     submit to one drug test within 15 days of release from custody and at least two periodic drug tests
                     thereafter, not to exceed eight tests per month, as directed by the Probation Officer.


              3.     During the period of community supervision, the defendant shall pay the special assessment and
                     restitution in accordance with this judgment's orders pertaining to such payment.


              4.     When not employed or excused by the Probation Officer for schooling, training, or other acceptable
                     reasons, the defendant shall perform 20 hours of community service per week as directed by the
                     Probation & Pretrial Services Office.


              5.     The defendant shall cooperate in the collection of a DNA sample from himself.


              6.     The defendant shall apply all monies received from income tax refunds to the outstanding Court-
                     ordered financial obligation. In addition, the defendant shall apply all monies received from lottery
                     winnings, inheritance, judgments and any anticipated or unexpected financial gains to the
                     outstanding Court-ordered financial obligation.



         The Court recommends defendant to participate in the 500-hour RDAP.
CR-104 (wpd 10/18)                          JUDGMENT & PROBATION/COMMITMENT ORDER                                    Page 2
 USA vs.     William Curtis Floyd, III                           Docket No.:   ED CR 17-00275-ODW

         The Court recommends defendant to be housed in a Southern California facility.
         The Court recommends defendant to participate in the tattoo removal program.
         Pursuant to 18 U.S.C. § 3553(a), the Court shall impose a sentence sufficient, but not greater than
         necessary, to comply with the purposes set forth in paragraph (2) of this subsection. The Court, in
         determining the particular sentence to be imposed, shall consider --


    1. The nature and circumstances of the offense and the history and characteristics of the defendant;
    2. The need for the sentence imposed --
              a. To reflect the seriousness of the offense; to promote respect for the law, and to provide just
                 punishment for the offense;
              b. To afford adequate deterrence to future criminal conduct;
              c. To protect the public from further crimes of the defendant; and
              d. To provide the defendant with needed correctional treatment in the most effective manner.
    3. The kinds of sentences available;
    4. The guideline sentencing range;
    5. The need to avoid unwarranted sentence disparities among defendants with similar records who have
       been found guilty of similar conduct.




CR-104 (wpd 10/18)                       JUDGMENT & PROBATION/COMMITMENT ORDER                                    Page 3
 USA vs.     William Curtis Floyd, III                                        Docket No.:        ED CR 17-00275-ODW


           In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of Probation
           and Supervised Release within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend
           the period of supervision, and at any time during the supervision period or within the maximum period permitted by law, may issue
           a warrant and revoke supervision for a violation occurring during the supervision period.




                     November 26, 2018
                     Date                                                   U. S. District Judge


           It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other qualified
           officer.


                                                                            Clerk, U.S. District Court




                November 26, 2018                            By             Sheila English /s/
                Filed Date                                                  Deputy Clerk




           The defendant must comply with the standard conditions that have been adopted by this court (set forth below).



                                   STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE



                                   While the defendant is on probation or supervised release pursuant to this judgment:




CR-104 (wpd 10/18)                             JUDGMENT & PROBATION/COMMITMENT ORDER                                                      Page 4
           1.   The defendant must not commit another federal, state, or       9.    The defendant must not knowingly associate with any persons
                local crime;                                                         engaged in criminal activity and must not knowingly associate
                                                                                     with any person convicted of a felony unless granted
           2.   he defendant must report to the probation office in the              permission to do so by the probation officer. This condition
                federal judicial district of residence within 72 hours of            will not apply to intimate family members, unless the court
                imposition of a sentence of probation or release from                has completed an individualized review and has determined
                imprisonment, unless otherwise directed by the probation             that the restriction is necessary for protection of the
                officer;                                                             community or rehabilitation;

           3.   The defendant must report to the probation office as           10.   The defendant must refrain from excessive use of alcohol and
                instructed by the court or probation officer;                        must not purchase, possess, use, distribute, or administer any
                                                                                     narcotic or other controlled substance, or any paraphernalia
           4.   The defendant must not knowingly leave the judicial                  related to such substances, except as prescribed by a
                district without first receiving the permission of the court         physician;
                or probation officer;
                                                                               11.   The defendant must notify the probation officer within 72
           5.   The defendant must answer truthfully the inquiries of the            hours of being arrested or questioned by a law enforcement
                probation officer, unless legitimately asserting his or her          officer;
                Fifth Amendment right against self-incrimination as to
                new criminal conduct;                                          12.   For felony cases, the defendant must not possess a firearm,
                                                                                     ammunition, destructive device, or any other dangerous
           6.   The defendant must reside at a location approved by the              weapon;
                probation officer and must notify the probation officer at
                least 10 days before any anticipated change or within 72       13.   The defendant must not act or enter into any agreement with
                hours of an unanticipated change in residence or persons             a law enforcement agency to act as an informant or source
                living in defendant’s residence;                                     without the permission of the court;

           7.   The defendant must permit the probation officer to             14.   As directed by the probation officer, the defendant must notify
                contact him or her at any time at home or elsewhere and              specific persons and organizations of specific risks posed by
                must permit confiscation of any contraband prohibited by             the defendant to those persons and organizations and must
                law or the terms of supervision and observed in plain                permit the probation officer to confirm the defendant’s
                view by the probation officer;                                       compliance with such requirement and to make such
                                                                                     notifications;
           8.   The defendant must work at a lawful occupation unless
                excused by the probation officer for schooling, training,      15.   The defendant must follow the instructions of the probation
                or other acceptable reasons and must notify the probation            officer to implement the orders of the court, afford adequate
                officer at least ten days before any change in                       deterrence from criminal conduct, protect the public from
                employment or within 72 hours of an unanticipated                    further crimes of the defendant; and provide the defendant
                change;                                                              with needed educational or vocational training, medical care,
                                                                                     or other correctional treatment in the most effective manner.




CR-104 (wpd 10/18)                                   JUDGMENT & PROBATION/COMMITMENT ORDER                                                     Page 5
 USA vs.     William Curtis Floyd, III                                            Docket No.:     ED CR 17-00275-ODW


             The defendant must also comply with the following special conditions (set forth below).




                STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS



                     The defendant must pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine
           or restitution is paid in full before the fifteenth (15th) day after the date of the judgment under 18 U.S.C. § 3612(f)(1). Payments may
           be subject to penalties for default and delinquency under 18 U.S.C. § 3612(g). Interest and penalties pertaining to restitution, however,
           are not applicable for offenses completed before April 24, 1996.



                    If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant must pay
           the balance as directed by the United States Attorney’s Office. 18 U.S.C. § 3613.



                    The defendant must notify the United States Attorney within thirty (30) days of any change in the defendant’s mailing address
           or residence address until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. § 3612(b)(l)(F).



                     The defendant must notify the Court (through the Probation Office) and the United States Attorney of any material change in
           the defendant’s economic circumstances that might affect the defendant’s ability to pay a fine or restitution, as required by 18 U.S.C.
           § 3664(k). The Court may also accept such notification from the government or the victim, and may, on its own motion or that of a party
           or the victim, adjust the manner of payment of a fine or restitution under 18 U.S.C. § 3664(k). See also 18 U.S.C. § 3572(d)(3) and for
           probation 18 U.S.C. § 3563(a)(7).



                     Payments will be applied in the following order:



                             1. Special assessments under 18 U.S.C. § 3013;

                             2. Restitution, in this sequence (under 18 U.S.C. § 3664(i), all non-federal victims must be paid before the United

                                States is paid):

                                        Non-federal victims (individual and corporate),

                                        Providers of compensation to non-federal victims,

                                        The United States as victim;

                             3. Fine;

                             4. Community restitution, under 18 U.S.C. § 3663(c); and

                             5. Other penalties and costs.



                 CONDITIONS OF PROBATION AND SUPERVISED RELEASE PERTAINING TO FINANCIAL SANCTIONS



                    As directed by the Probation Officer, the defendant must provide to the Probation Officer: (1) a signed release authorizing
           credit report inquiries; (2) federal and state income tax returns or a signed release authorizing their disclosure and (3) an accurate
           financial statement, with supporting documentation as to all assets, income and expenses of the defendant. In addition, the defendant
           must not apply for any loan or open any line of credit without prior approval of the Probation Officer.

CR-104 (wpd 10/18)                                 JUDGMENT & PROBATION/COMMITMENT ORDER                                                         Page 6
 USA vs.     William Curtis Floyd, III                          Docket No.:   ED CR 17-00275-ODW




CR-104 (wpd 10/18)                       JUDGMENT & PROBATION/COMMITMENT ORDER                     Page 7
 USA vs.     William Curtis Floyd, III                                            Docket No.:      ED CR 17-00275-ODW




                                                                           RETURN



           I have executed the within Judgment and Commitment as follows:

           Defendant delivered on                                                             to
           Defendant noted on appeal on
           Defendant released on
           Mandate issued on
           Defendant’s appeal
           determined on
           Defendant delivered on                                                             to

      at
                the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.


                                                                               United States Marshal


                                                                By
                     Date                                                      Deputy Marshal




                                                                       CERTIFICATE



           I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office,
           and in my legal custody.

                                                                               Clerk, U.S. District Court


                                                                By
                     Filed Date                                                Deputy Clerk




                                                      FOR U.S. PROBATION OFFICE USE ONLY


CR-104 (wpd 10/18)                               JUDGMENT & PROBATION/COMMITMENT ORDER                                                            Page 8
 USA vs.     William Curtis Floyd, III                                         Docket No.:     ED CR 17-00275-ODW




         Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2) extend the
         term of supervision, and/or (3) modify the conditions of supervision.



                     These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.




                     (Signed)

                                Defendant                                                  Date




                                U. S. Probation Officer/Designated Witness                 Date




CR-104 (wpd 10/18)                                 JUDGMENT & PROBATION/COMMITMENT ORDER                                                    Page 9
